FILED
                            NOT FOR PUBLICATION                             JUN 11 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-55034

              Plaintiff - Appellee,              D.C. No. 2:06-cv-05014-PJW

  v.
                                                 MEMORANDUM *
ROBERT FERRO,

              Claimant - Appellant,


MARIA FERRO,

              Claimant,

  and

1,679 FIREARMS; 87,983 ROUNDS OF
AMMUNITION; 3 AIRBURST
PROJECTILES; ASSORTED FUSES,

              Defendants.



                   Appeal from the United States District Court
                        for the Central District of California
                   Patrick J. Walsh, Magistrate Judge, Presiding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted February 17, 2012 **
                               Pasadena, California

Before: PREGERSON, HAWKINS, and BEA, Circuit Judges.

      In district court, Appellant Robert Ferro failed timely to file a notice that he

was a potential claimant with any “interest in such property.” 18 U.S.C.

§ 983(a)(2)(C)(ii). Instead, more than two years after the forfeiture complaint was

filed, Robert Ferro twice moved to dismiss based on insufficient service of process

to him as a potential claimant. We DISMISS this appeal because Robert Ferro

lacks standing to make any claim in this case.

      “Article III standing must be determined as a threshold matter in every

federal case. In a forfeiture action, this determination turns upon whether the

claimant has a sufficient interest in the property to create a case or controversy.”

United States v. Real Prop. Located at 5208 Los Franciscos Way, 385 F.3d 1187,

1191 (9th Cir. 2004) (citations omitted). The ability to file a claim in a forfeiture

action is governed by whether the claimant has an interest in the property under

state law. Id.

      Robert Ferro stated in a sworn declaration that “on or about May 2, 1992, I

had conveyed in writing, ownership of all my possessions, including my collection


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2
of gold coins, firearms, and antiques. The gun collection included over 1500

firearms.” Under the California state law that undisputedly applies, Maria Ferro is

the sole owner of the property and the only one who could have filed a claim in the

forfeiture proceeding. See Cal. Fam. Code § 850. (“Married persons may by

agreement or transfer, with or without consideration . . . (a) transmute community

property to separate property of either spouse.”). Robert has admitted, under

penalty of perjury, that he has no sufficient interest to make a claim on the

property. He therefore has no standing, under Article III, to participate as a

potential claimant in this case. It follows necessarily that he has no standing to file

a motion to dismiss for failure to give him notice as a potential claimant in this

case, since he is not a potential claimant in this case.

      DISMISSED.




                                            3